Title: To Thomas Jefferson from Andrea Pini, 23 December 1824
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                            
                            
                                Livorno,
                                23. Xbre 1824
                            
                        I Sottoscritti riconoscano di aver Ricevuto dal Sigre Tommaso Jefferson di Virginia negli Stati Uniti di America, per le mani del Sigre Tommaso Appleton Console di America in Livorno, la somma di quattrocento quarantaquattro Pezzi Duri, di Spagna, per un’Anno di Frutti sopra il Capitale che ritiene a Cambio il Suddetto Sigre Jefferson. Fatta in triplicata per un solo effetto, e pagamento, a noi Contanti diciamoPezzi duri 444.— 
                            Elisabetta Pini nata MazzeiAndrea Pini Editors’ Translation
                            
                            Leghorn,
                                
                                23 December 1824
                            
                        The Undersigned recognize having Received from Mr Thomas Jefferson of Virginia in the United States of America, at the hands of Mr Thomas Appleton Consul of America in Leghorn, the sum of four hundred forty-four Silver Pieces of Spain, for one Year of Returns in addition to the Capital that the Aforesaid Mr Jefferson holds in Exchange. Done in triplicate for only one effect, and we state that we have received payment in cash of 444. –Silver Pieces— —
                            Elisabetta Pini née MazzeiAndrea Pini